DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments, specifically those directed towards the limitation of correcting the acquired load of the vehicle, the examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants assert Thomas determines vehicles that require tire maintenance, rather than correcting the acquired load of the vehicle, based on acceleration.  The examiner would like to point out that Ellis teaches collects various tire data using various sensors, including an acceleration sensor.  The examiner then modifies the method of Ellis to include the teachings of Thomas.  As pointed out below, Thomas teaches using similar sensors taught in Ellis, to determine a working state of a vehicle.  Once determined, Thomas et al. teaches correcting the acquired load of the vehicle by changing/replacing a tire that might be causing the tire data to indicate an unbalanced load [0030] due to that tire needing replacement.  Hence, one the tire is repaired or replaced, the load has been corrected, thereby reading on the claimed invention, as recited. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the value of the vehicle needs to be corrected according to the acceleration value) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (2017/0206720) in view of Thomas et al. (2007/0279203).

	With respect to claim 1, Ellis teaches a method for dynamically monitoring a working state of a vehicle (Fig. 1), comprising: waking up a monitoring unit (7a-e) according to a vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units); acquiring a temperature (via a temperature sensor 94 [0090]) of a wheel hub [0090] through the monitoring unit (7a-e); and determining the working state of the vehicle (i.e. a state of wheel hub safety [0039]) according to the temperature of the wheel hub [0090], wherein the method further comprises: acquiring an acceleration value of the vehicle through an acceleration sensor [0037].
Ellis remains silent regarding acquiring a load of the vehicle and tire pressure and using the load and tire pressure to determine the working state of the vehicle and correcting the acquired load of the vehicle according to the acceleration value of the vehicle.
Thomas et al. teaches a similar method that includes acquiring a load of a vehicle (via a load cell [0029]) and tire pressure (via contactless pressure sensor [0023]) and using the load and tire pressure (as acquired from various sensors) to determine a working state of the vehicle (i.e. to determine an unsafe working state of a vehicle [0023]) and correcting the acquired load of the vehicle (by changing a tire causing an unbalanced load [0030]) according to the acceleration value of the vehicle (as determined from the tire data that includes acceleration data [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ellis to include the contactless sensors of Thomas et al. to the monitoring units of Ellis because Thomas et al. teaches such a modification provides predictive analysis to determine or predict when an unsafe condition will occur, e.g., when the tires need replacing based on the tire history for a specific vehicle [0023], thereby improving the safety monitoring of Ellis.
With respect to claim 8, Ellis as modified teaches a computer readable storage medium [0116], wherein an executable program is stored on the computer readable storage medium [0116], and when executed by a processor (206), the executable program implements the method for dynamically monitoring a working state of a vehicle as rejected in claim 1.
With respect to claim 2, Ellis as modified teaches the method wherein the waking up the monitoring unit according to the vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units) comprises: obtaining the vehicle starting signal through a state of an ignition wire of the vehicle (as when a vehicle is started, a signal is created through an ignition wire of that vehicle, as indirectly taught in Ellis when the vehicle is started the table computer initiates monitoring); and waking up the monitoring unit (7a-e) according to the vehicle starting signal through a wireless waking-up component (i.e. a tablet, phone [0035]).

With respect to claim 3, Ellis as modified teaches the method wherein the acquiring the load of the vehicle (i.e. the load cell as taught in Thomas), the tire pressure of the wheel (i.e. as taught in Thomas) and the temperature of the wheel hub (94, as taught in Ellis) through the monitoring unit (as modified) comprises: acquiring the deformation data of the wheel hub after the wheel hub is loaded through a deformation sensor (i.e. the load cell of Thomas) of the monitoring unit (7a-e), so as to acquire the load of the vehicle ([0029] of Thomas); acquiring the tire pressure of the wheel through a pressure sensor (as taught in Thomas) of the modified monitoring unit (7a-e); and acquiring the temperature of the wheel hub through a temperature sensor (94 of Ellis) of the modified monitoring unit (7a-e).

With respect to claim 4, Ellis as modified teaches the method wherein the determining the working state (i.e. the safety state) of the vehicle (as taught in both Ellis and Thomas) according to the load of the vehicle (as sensed by the load cell in Thomas), the tire pressure of the wheel (as sensed with the pressure sensor of Thomas) and the temperature of the wheel hub (as sensed with 94 of Ellis) comprises: determining that the working state of the vehicle (i.e. safety state) is abnormal and sending out alarm information ([0011] and [0049]of Ellis) if any one of the load of the vehicle, the tire pressure of the wheel or the temperature of the wheel hub exceeds a corresponding upper limit value (i.e. a threshold level indicating tire performance related to load, temperature or pressure [0030] [0062]); otherwise, determining that the working state of the vehicle is normal (i.e. if the threshold is not achieved).

With respect to claim 5, Ellis as modified teaches the method further comprising: sending (via the structure taught in Fig. 17) the determined working state of the vehicle (i.e. a safety state as taught in both Ellis and Thomas) to a vehicle cloud platform ([0115] of Ellis and [0051] of Thomas) through a public mobile communication network (i.e. a cell phone network).

With respect to claim 7, Ellis teaches a device (seen in Fig. 17) for dynamically monitoring a working state of a vehicle (Fig. 1), wherein the device comprises a memory (208), a communication bus (220) and a processor (206), wherein: the memory (208) is configured to store a method program [0116] for dynamically monitoring a working state (i.e. a safety)of a vehicle (Fig. 1) and acquired monitoring data (from various sensors [0037]}; the communication bus (220) is configured to realize connection and communication between the memory (208) and the processor (206); and the processor (206) is configured to execute the method program stored in the memory [0016] for dynamically monitoring the working state (safety) of the vehicle (Fig. 1), so as to: wake up a monitoring unit (7a-e) according to a vehicle starting signal (as Ellis teaches in [0132] a tablet computer initiates monitoring of the units 7a-e when a vehicle is started so to conserve batteries on those units); acquire a temperature (via a temperature sensor 94 [0090]) of a wheel hub [0090] through the monitoring unit (7a-e); and determine the working state of the vehicle (i.e. a state of wheel hub safety [0039]) according to the temperature of the wheel hub [0090] and wherein the processor (206) is configured to execute the method program stored in the memory (208) for dynamically monitoring the working state of the vehicle (Fig. 1) so as to: acquire an acceleration value of the vehicle through an acceleration sensor [0037].
Ellis remains silent regarding acquiring a load of the vehicle and tire pressure and using the load and tire pressure to determine the working state of the vehicle.
Thomas et al. teaches a similar method that includes acquiring a load of a vehicle (via a load cell [0029]) and tire pressure (via contactless pressure sensor [0023]) and using the load and tire pressure (as acquired from various sensors) to determine a working state of the vehicle (i.e. to determine an unsafe working state of a vehicle [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Ellis to include the contactless sensors of Thomas et al. to the monitoring units of Ellis because Thomas et al. teaches such a modification provides predictive analysis to determine or predict when an unsafe condition will occur, e.g., when the tires need replacing based on the tire history for a specific vehicle [0023], thereby improving the safety monitoring of Ellis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853